Case 3:21-cv-00077-JCH Document1 Filed 01/19/21 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

MARKOS PAPPAS
VS. CIVIL ACTION NO.

UNITED STATES OF AMERICA : JANUARY 19, 2021

COMPLAINT

1. This is an action pursuant to the Federal Tort Claims Act to redress
injuries inflicted upon the plaintiff by agents of the defendant United States of
America acting in their official capacities.

2. Jurisdiction of this court is invoked under the provisions of Sections
1331, 1343(3), 1346(b), 1367(a), and 2671-2680 of Title 28 of the United States
Code.

3. The plaintiff is an adult citizen of the United States who resides in New
Haven, Connecticut.

4. The plaintiff filed an administrative claim asserting the matters herein
alleged. The said claim was served upon the defendant's duly authorized
representatives on or about June 4 and 8, 2020, which was within two years of

the events alleged. The defendant did not respond to the said claim within six

 
Case 3:21-cv-00077-JCH Document1 Filed 01/19/21 Page 2 of 4

months of its receipt and this action is filed within six months of the latter date.
Accordingly, the plaintiff has exhausted all available administrative remedies.

5. On April 2, 1998, in the United States District Court for the District of
Connecticut, the plaintiff was sentenced in Docket Number 3:96cr185 to a
sentence of 360 months imprisonment upon his conviction of violations of 21
USC § 846, 18 USC § 1512, and 18 USC § 1513.

6. On December 13, 2006, the court vacated that sentence pursuant to
Apprendi v. New Jersey, 530 U.S. 466 (2000), but reimposed the prior 360-
month sentence based solely upon the negligent representation by the United
States Attorney that the sentence to be imposed should be enhanced pursuant
to 21 USC § 851 because of the plaintiffs prior conviction in the Connecticut
Superior Court of violating Section 21a-279(a) of the Connecticut General
Statutes.

7. In fact, in the exercise of due care, the United States Attorney would
and should have known that the Department of Justice had consistently agreed,
and it was a fact, that Section 21a-279(a) was not a lawful basis for such
enhancement.

8. The United States Attorney thereafter failed and neglected to correct
that error in appellate proceedings before the United States Court of Appeals for

the Second Circuit and thereafter at proceedings conducted in the United States

 
Case 3:21-cv-00077-JCH Document1 Filed 01/19/21 Page 3 of 4

District Court for the District of Connecticut on various dates through and
including March 18, 2019. |

9. Finally, on March 28, 2019, the United States Attorney admitted his
errors and the plaintiff's sentence was reduced to time served and he was
released from custody on March 29, 2019.

10. At that time, solely as a consequence of the aforesaid negligence of
the Department of Justice, the plaintiff had served 4 years, 7 months, and 29
days more than the statutory maximum period of time he should have served.

11. As a result, the plaintiff lost all of the pleasures of life as a free man
for almost five years, with related emotional distress of the kind any normal
human being would suffer as a proximate consequence of such a devastating
loss of liberty and physical confinement under the cruel and harsh conditions
typical of a federal prison.

WHEREFORE, the plaintiff claims judgment for compensatory damages
in an amount not less than ten thousand dollars for each day of the aforesaid

illegal imprisonment.

 
Case 3:21-cv-00077-JCH Document1 Filed 01/19/21 Page 4 of 4

THE PLAINTIFF

BY:

/s/ (ct00215)
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203.562.9931
Fax: 203.776.9494
jrw@johnrwilliams.com

 
